DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 11/07/2019.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
• Claims 1-16 are allowed. 
---The following is an examiner’s statement of reasons for allowance: The prior arts searches fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “a) selecting an example word from a database in which sounds of N (N>0) words are stored, and outputting a sound of the selected example word to a user; b) measuring the brainwave or a soundwave generated when performing imagined speech, speech act, or audible act for the example word while the sound of the example word is output, and extracting and analyzing features between brainwave data or soundwave data measured; c) learning a decoding model of detecting a word intended by a user by using the analyzed feature; d) measuring the brainwave for a conversation sentence intended by the user through a sensor module of detecting the brainwave of the user in real time, and classifying the candidate words to be estimated as the word intended by the user in a priority from the measured brainwave based on the learned decoding model; and e) providing a result obtained by combining the classified candidate words according to the priority and generating the candidate sentence to the user in a form of voice or text, wherein the decoding model includes a classification model of classifying the words intended by the user through features for the brainwave or the soundwave generated when performing the imagined speech, the speech act, or the audible act, and a soundwave provision model of deriving correlation by extracting envelope between the brainwave data and the soundwave data and then providing a soundwave waveform similar to that of the brainwave through the derived correlation” as cited in claim 1. The same also applies to claim 10 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIERRY L PHAM/Primary Examiner, Art Unit 2674